   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

Debtor 1                 -RKQLH5D\-RQHVDQG-HQQLIHU-D\QH-RQHV
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        (DVWHUQ'LVWULFWRI0LFKLJDQ
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                    

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR%DQN1$




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                            
                                                                                                                                           _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                                                                                                           
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                   1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1
            16-31923-jda                   Doc 41           Filed 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH
                                                                  04/18/19 Entered 04/18/19 15:28:34                                 Page 1 of 7     page 1
                     -RKQLH5D\-RQHVDQG-HQQLIHU-D\QH-RQHV                                                            
      Debtor 1       _____BB_________________________________________________                        Case number (LINQRZQ) ______________________
                     First Name          Middle Name      Last Name




 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Emily Marchino
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    04/18/2019
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        MARCHINO,EMILY                                                                        VP Loan Documentation
                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name                Middle Name            Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                       Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                                  State      ZIPCode



                     800-274-7025                                                             NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                             (PDLO




Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                page 
           16-31923-jda                    Doc 41           Filed 04/18/19           Entered 04/18/19 15:28:34                   Page 2 of 7
                        UNITED STATES BANKRUPTCY COURT
                                                               Eastern District of Michigan


                                                           Chapter 13 No. 1631923
                                                           Judge: Daniel S. Opperman

In re:
Johnie Ray Jones and Jennifer Jayne Jones
                                                  Debtor s 

                                                  CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before April 19, 2019 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                                 %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                            Johnie Ray Jones and Jennifer Jayne Jones
                                            512 Center Street

                                            Clio MI 48420-1130



                                        %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                            N/A




Debtor’s Attorney:                      %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                            Juanita L. Massey
                                            attorney
                                            1000 Beach Street
                                            Ste. B
                                            Flint MI 48502


                                        %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                            N/A




Trustee:                                %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                            Carl Bekofske
                                            Trustee
                                            400 N. Saginaw Street
                                            Suite 331
                                            Flint MI 48502

                                                                   /s/Emily Marchino
                                                                   @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                              VP Loan Documentation
             16-31923-jda            Doc 41          Filed 04/18/19    Entered 04/18/19 15:28:34          Page 3 of 7
                                                                    Wells Fargo Bank, N.A.
                                                                            PERF
                                  Return Mail Operations                                   Escrow Review Statement
                                  PO Box 14547
                                                                                           For informational purposes only
                                  Des Moines, IA 50306-4547
                                                                                           Statement Date:                                    April 10, 2019
                                                                                           Loan number:
                                                                                           Property address:
                                                                                                 512 CENTER ST
                                                                                                 CLIO MI 48420-1130


                                                                                           Customer Service
                                                                                                  Online                          Telephone
                                                                                                  wellsfargo.com                  1-800-340-0473
           JOHNIE R JONES
                                                                                                  Correspondence                  Hours of operation
           512 CENTER ST                                                                          PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
           CLIO MI 48420                                                                          Des Moines, IA 50306
                                                                                                  To learn more, go to:
                                                                                                  wellsfargo.com/escrow


                                                                                                    We accept telecommunications relay service calls



 PLEASE NOTE: If you are presently seeking relief (or have previously been granted
 relief) under the United States Bankruptcy Code, this statement is being sent to you
 for informational purposes only. The summaries below are based on the terms of the
 loan and are provided for informational purposes only.
 These amounts are governed by the terms of the loan unless otherwise reduced by an
 order of the bankruptcy court. Because the amounts billed for the escrow items can
 change over time, we review the escrow account at least once per year to ensure there
 will be enough money to make these payments. Once the review is complete, we send
 the escrow review statement, also known as the escrow account disclosure statement.
                                                                                              The escrow account has a shortage of
 Here's what we found:
      • Required Minimum Balance: The escrow account balance is projected to                               $340.55
         fall below the required minimum balance. This means there is a shortage.

      •   Payments: As of the June 1, 2019 payment, the contractual portion of the
          escrow payment increases.



   Part 1 - Mortgage payment

          Option 1                Pay the shortage amount over 12 months
                                   Previous payment through New payment beginning with
                                   05/01/2019 payment date   the 06/01/2019 payment
                                                                                                 Option 1: No action required
  Principal and/or interest                  $406.65                   $406.65

  Escrow payment                              $254.17                  $279.81               Starting June 1, 2019 the new contractual
  Total payment amount
                                                                                             payment amount will be $686.46
                                            $660.82                  $686.46

          Option 2                Pay the shortage amount of $340.55
                                   Previous payment through New payment beginning with
                                   05/01/2019 payment date   the 06/01/2019 payment
                                                                                                 Option 2: Pay shortage in full
  Principal and/or interest                  $406.65                   $406.65

  Escrow payment                              $254.17                  $251.43               Starting June 1, 2019 the new contractual
  Total payment amount                                                                       payment amount will be $658.08
                                            $660.82                  $658.08




                                                        See Page 2 for additional details.


                                         Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                         States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                         Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                         payments, please contact your attorney or the Trustee’s office before directly sending any
                                         amounts relating to this escrow shortage

                                                                   If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                   and mail it along with a check for $340.55 to the address that appears on this coupon.
   JOHNIE R JONES
                                                                   This payment must be received no later than June 1, 2019.


               Wells Fargo Home Mortgage
               PO Box 10394
               Des Moines, IA 50306-0394




16-31923-jda
      708
                           Doc 419 10
                                    Filed 04/18/19
                                       02 00066082
                                                                             Entered 04/18/19 15:28:34
                                                                           00065808 00100137 00034055 1
                                                                                                                                         Page 4 of 7
                                                                                                                                               Page 2 of 3
                                                                                                                        Loan Number:


       Part 2 - Payment calculations
  For the past review period, the amount of the escrow items was $1,549.14. For the coming year, we expect the amount paid from escrow to be
  $3,017.14.

  How was the escrow payment calculated?
  To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
  escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
  determine the escrow amount.

  The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
  through the date of the analysis.



  Escrow comparison

                                                                                                                                         New monthly
                                     09/16 - 08/17     06/17 - 05/18        06/18 - 04/19   06/19 - 05/20
                                                                                                                        # of               escrow
                                       (Actual)          (Actual)             (Actual)       (Projected)
                                                                                                                       months              amount

  Property taxes                          $1,489.29          $1,495.64          $1,549.14      $1,549.14        ÷         12       =          $129.10
  Property insurance                       $1,317.00        $2,785.00              $0.00       $1,468.00        ÷         12       =          $122.33
  Total taxes and insurance               $2,806.29         $4,280.64           $1,549.14      $3,017.14        ÷         12       =          $251.43
  Escrow shortage                             $0.00              $3.13           $237.30        $340.55         ÷         12       =           $28.38**

  Total escrow                            $2,806.29          $4,283.77          $1,786.44      $3,357.69        ÷         12       =          $279.81


  **
   This amount is added to the payment if Option 1 on page 1 is selected.


  Projected escrow account activity over the next 12 months
  To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
  greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
  balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                    (Calculated in Part 3 - Escrow account projections
  Lowest projected escrow balance September, 2019                                   $18.66          table)

  Bankruptcy adjustment‡                                              +            $143.65

  Minimum balance for the escrow account†                              -          $502.86           (Calculated as: $251.43 X 2 months)


  Escrow shortage                                                     =          -$340.55


  ‡
   This adjustment of $143.65, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
  confirmed bankruptcy plan.
  †
   The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
  account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
  contract to determine the cash reserve.




16-31923-jda               Doc 41             Filed 04/18/19                    Entered 04/18/19 15:28:34                              Page 5 of 7
                                                                                                                                                            Page 3 of 3
                                                                                                                                Loan Number:



   Part 3 - Escrow account projections
  Escrow account projections from June, 2019 to May, 2020
                                            What we
               Payments to                  expect to                                                                  Projected escrow        Balance required
  Date           escrow                      pay out        Description                                                    balance              in the account
  May 2019                                                  Starting balance                                                 $1,610.17                   $2,094.37
  Jun 2019              $251.43               $1,468.00     FARM BUREAU GENERAL                                               $393.60                     $877.80
  Jul 2019              $251.43                   $0.00                                                                       $645.03                    $1,129.23
  Aug 2019              $251.43                   $0.00                                                                       $896.46                    $1,380.66
  Sep 2019              $251.43                $1,129.23    CLIO CITY                                                          $18.66                    $502.86
  Oct 2019              $251.43                   $0.00                                                                       $270.09                     $754.29
  Nov 2019              $251.43                   $0.00                                                                       $521.52                    $1,005.72
  Dec 2019              $251.43                  $419.91    CLIO CITY                                                         $353.04                     $837.24
  Jan 2020              $251.43                   $0.00                                                                       $604.47                    $1,088.67
  Feb 2020              $251.43                   $0.00                                                                       $855.90                    $1,340.10
  Mar 2020              $251.43                   $0.00                                                                      $1,107.33                   $1,591.53
  Apr 2020              $251.43                   $0.00                                                                      $1,358.76                   $1,842.96
  May 2020              $251.43                   $0.00                                                                      $1,610.19                   $2,094.39

  Totals           $3,017.16                   $3,017.14



   Part 4 - Escrow account history
  Escrow account activity from June, 2018 to May, 2019
                        Deposits to escrow                     Payments from escrow                                                      Escrow balance
     Date      Actual      Projected Difference            Actual   Projected Difference               Description           Actual         Projected Difference
  Jun 2018                                                                                          Starting Balance         -$1,459.01      $1,958.22      -$3,417.23
  Jun 2018      $224.04           $234.39       -$10.35       $0.00      $1,317.00     -$1,317.00   FARM BUREAU GENERAL      -$1,234.97       $875.61       -$2,110.58

  Jul 2018      $224.04           $234.39       -$10.35       $0.00            $0.00       $0.00                             -$1,010.93      $1,110.00      -$2,120.93

  Aug 2018      $224.04           $234.39       -$10.35       $0.00            $0.00       $0.00                              -$786.89       $1,344.39      -$2,131.28

  Sep 2018      $448.08           $234.39      $213.69     $1,129.23     $1,110.00        $19.23    CLIO CITY               -$1,468.04        $468.78       -$1,936.82

  Oct 2018        $0.00           $234.39     -$234.39        $0.00            $0.00       $0.00                            -$1,468.04        $703.17        -$2,171.21

  Nov 2018      $448.08           $234.39      $213.69        $0.00            $0.00       $0.00                             -$1,019.96       $937.56       -$1,957.52

  Dec 2018      $254.17           $234.39       $19.78      $419.91       $385.64         $34.27    CLIO CITY                -$1,185.70       $786.31       -$1,972.01

  Jan 2019      $254.17           $234.39       $19.78        $0.00            $0.00       $0.00                              -$931.53      $1,020.70       -$1,952.23

  Feb 2019      $254.17           $234.39       $19.78        $0.00            $0.00       $0.00                              -$677.36       $1,255.09      -$1,932.45

  Mar 2019      $254.17           $234.39       $19.78        $0.00            $0.00       $0.00                              -$423.19      $1,489.48       -$1,912.67

  Apr 2019     $1,779.19          $234.39    $1,544.80        $0.00            $0.00       $0.00                             $1,356.00       $1,723.87        -$367.87
  (estimate)

  May 2019      $254.17           $234.39       $19.78        $0.00            $0.00       $0.00                              $1,610.17      $1,958.26       -$348.09
  (estimate)

  Totals       $4,618.32      $2,812.68      $1,805.64     $1,549.14    $2,812.64      -$1,263.50




 Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2018 Wells Fargo Bank, N.A. All rights
 reserved. NMLSR ID 399801 4/18
16-31923-jda               Doc 41               Filed 04/18/19                     Entered 04/18/19 15:28:34                                    Page 6 of 7
16-31923-jda   Doc 41   Filed 04/18/19   Entered 04/18/19 15:28:34   Page 7 of 7
